Title: Destutt de Tracy to Thomas Jefferson, 4 February 1816
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


          
            Monsieur
             Paris, 4 fevrier, 1816.
          
          J’ai reçu le 4 mai 1814, par Mr Warden, votre trés aimable lettre du 29 9bre 1813; j’y ai répondu le 14 juillet 1814, par le fils de Mr Madison, et je vous ai exprimé, autant qu’il m’était possible, Combien j’en étais charmé et reconnaissant.
          Vous aviez la bonté de me dire dans Cette lettre que vous aviez as été assez Content de mon ouvrage Sur l’Economie politique pour le faire traduire et que je devais recevoir en même temps, que votre lettre, au moins un éxemplaire de Cette traduction; je l’ai attendu vainement jusqu’à aujourd’hui et Vous ne Sauriez douter Combien il en a Couté à mon impatience; Enfin il ne m’est jamais arrivé et depuis, je n’ai plus reçu de vos nouvelles.
          Aujourd’hui par une Singuliére Circonstance, on vient d’imprimer, presque Sans mon aveu, l’original de Cet ouvrage qui forme la quatrième partie de mes Elémens d’Idéologie; il est précédé d’un Supplément à la troisième partie et Suivi d’un Commencement de la Cinquième. je m’emprèsse de vous en faire hommage, ainsi qu’à la Société Philosophique de Philadelphie, par le moyen de Mr Warden, qui veut bien se charger de cette lettre; Mais vous Croyez bien, Monsieur, que je n’en tiens pas moins à l’honneur d’être traduit dans votre langue et sous vos auspices. Vous m’avez flatté quelque part que les trois premiers volumes de mes Elemens d’idéologie avaient le même honneur; Et avec le Commentaire Sur Montesquieu que vous avez bien voulu approuver et le morceau Sur  l’instruction publique que je vous ai envoyé aussi, lesquels réunis pourraient tenir lieu de Sixième volume de mes Elémens que je ne puis plus Composer; Cela forme un Ensemble Complet.
          Je Serais bien heureux Si vous aviez la bonté de me faire parvenir quelques éxemplaires anglais ou français des differentes parties de tout cela que vous avez eu la bonté de faire publier et plus heureux, Encore, si vous daignez agréer toujours ma respectueuse reconnaissance.
          Ceci est mon testament; je Suis devenu aveugle et infirme; je ne puis plus rien faire; je regrette de laisser imparfait un ouvrage dont l’idée me parait importante; mais encore une fois, le Commentaire sur Montesquieu et le morceau sur l’instruction publique renferment le germe de toutes mes idées sur la législation et votre indulgence extrême me Confirme dans mes opinions.
          
            Recevez je vous prie, Monsieur, l’assurance de mon plus inviolable attachement et de mon profond Respect.
            Destutt de Tracy
          
         
          Editors’ Translation
          
            
              Sir
               Paris, 4 February,  1816.
            
            On 4 May 1814 I received through Mr. Warden your very friendly letter of 29 November 1813. In my  reply of 14 July 1814 through Mr. Madison’s son  I expressed to you, as much as I was able, how delighted and grateful I was.
            You were so kind as to tell me in this letter that you had been pleased enough by my work on political economy to have it translated and that I would receive at the same time as your letter at least one copy of this translation. I have been waiting for it in vain until this day, and you cannot imagine how my patience has been taxed. In short, it never arrived, and I received no more news from you.
            Today, by a peculiar circumstance, the original version of this work, which forms the fourth part of my Élémens d’Idéologie, has just been printed, almost without my permission. It is preceded by a supplement to the third part and followed by a beginning of the fifth. I am eager to offer it to you as a token of my esteem and also to the American Philosophical Society, through Mr. Warden, who is willing to take charge of this letter. But believe me, Sir, I still value just as much the honor of being translated into your language and under your auspices. You flattered me by mentioning somewhere that the first three volumes of my Élémens d’Idéologie would be similarly honored. The Commentary and Review of Montesquieu’s Spirit of Laws, which you were kind enough to approve, and the piece on  public instruction I also sent you, could take the place of the sixth volume of  my Élémens that I can no longer write, and the whole would  form a complete set.
            I would be very happy should you be so kind as to send me a few French or English copies of the various parts of all these works, which you have had the kindness to have published, and I would be even happier if you always condescended to receive my respectful gratitude.
            This is my testament. I have become blind and infirm and can no longer do anything. I regret leaving  in an imperfect state a work which seemed important to me, but again, the Commentary and Review of Montesquieu’s Spirit of Laws and the piece on public instruction contain the seed of all my ideas on legislation, and your extreme indulgence confirms me in my opinions.
            
              Please accept, Sir, the assurance of my most inviolable attachment and deepest respect.
              Destutt de Tracy
            
          
        